Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 JULY 28, 2014 GERMAN AMERICAN BANCORP, INC. (GABC) REPORTS RECORD FIRST HALF PERFORMANCE AND STRONG SECOND QUARTER LOAN GROWTH Jasper, Indiana - July 28, 2014 German American Bancorp, Inc. (NASDAQ: GABC) today reported that it had achieved record financial performance during the first half of 2014.Net income in the first half of 2014 reached a record $13.0 million, or $0.98 per share, which was an increase of approximately 5%, on a reported net income basis, above the 2013 year-to-date net income of $12.3 million, or $0.97 per share.The Company’s second quarter 2014 earnings were $6.7 million, or $0.51 per share, as compared to $6.3 million, or $0.48 per share, reported in the first quarter of 2014, and $6.5 million, or $0.52 per share, booked in the second quarter of 2013. During the quarter ended June 30, 2014, German American also booked nearly a $50 million increase in total loans outstanding, which equates to approximately 14% annualized growth.Relative to the Company’s position as of June 30, 2013, the Company’s end-of-period loans outstanding increased by approximately $168 million, which represented a similar 14% growth rate over the one year period, inclusive of the loans acquired in connection with the United Commerce transaction. Driven in part by the higher level of loans outstanding, the Company’s net interest income increased by $3.6 million on a year-to-date comparison and by $1.6 million on a second quarter 2014 versus second quarter 2013 comparison, which equates to approximately a 10% increase for both comparison periods.Other positive contributors to German American’s 2014 year-to-date financial performance included an enhanced level of insurance revenues, trust and investment fees, and deposit service charges. Commenting on the Company’s current year performance, Mark A. Schroeder, Chairman & CEO of German American, stated, “A major driver of our performance, during both the current quarter and first half of this year, has been our ability to generate double-digit annualized loan growth not only during the quarter, but also over the course of the past 12 months.As we’ve seen the economy continue to recover during the past year, we’ve also experienced an enhanced confidence by both our consumer and business clients.This improved level of confidence in the overall economic climate has resulted in a stronger level of loan demand, as evidenced by these significant increases in our total loans outstanding.” The comparison of German American’s current year operating results with that of the prior year were affected by the inclusion of the United Commerce Bancorp operation which was acquired by the Company effective October 1, 2013, a new financial center in Columbus, Indiana which opened on December 20, 2013, and the roll-out of the Company’s new digital banking systems in the first half of 2014. The Company also announced that its Board of Directors declared its regular quarterly cash dividend of $0.16 per share which will be payable on August 20, 2014 to shareholders of record as of August 10, 2014. Balance Sheet Highlights Total assets for the Company totaled $2.194 billion at June 30, 2014, an increase of $47.2 million, or 9% on an annualized basis, compared with March 31, 2014 and an increase of $183.0 million, or 9%, compared with June 30, 2013. -1- June 30, 2014 loans outstanding increased by $46.1 million or approximately 14% on an annualized basis, compared with March 31, 2014, and increased $167.6 million, or 14%, compared to June 30, 2013 total loans outstanding. The increase in loans was broad based across all categories of loans and throughout the Company’s market area. End of Period Loan Balances 06/30/14 03/31/14 06/30/13 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $6.9 million at June 30, 2014 compared to $12.6 million of non-performing assets at March 31, 2014 and $10.2 million at June 30, 2013.Non-performing assets represented 0.31% of total assets at June 30, 2014 compared to 0.59% of total assets at March 31, 2014, and compared to 0.51% at June 30, 2013.Non-performing loans totaled $6.0 million at June 30, 2014 compared to $11.8 million at March 31, 2014 and compared to $8.6 million of non-performing loans at June 30, 2013.Non-performing loans represented 0.42% of total loans at June 30, 2014 compared with 0.86% of total loans outstanding at March 31, 2014 and 0.69% of total loans outstanding at June 30, 2013. Non-performing Assets (dollars in thousands) 06/30/14 03/31/14 06/30/13 Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) 67 16 94 Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ Restructured Loans $ $ $ The Company’s allowance for loan losses totaled $15.6 million at June 30, 2014 representing an increase of $66,000, or 2% on an annualized basis, from March 31, 2014 and an increase of $287,000, or 2%, from June 30, 2013.The allowance for loan losses represented 1.10% of period-end loans at June 30, 2014 compared with 1.13% of period-end loans at March 31, 2014 and 1.23% of period-end loans at June 30, 2013.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.The Company held a discount on acquired loans of $4.9 million as of June 30, 2014, $5.4 million at March 31, 2014 and $2.8 million at June 30, 2013. Total deposits decreased $25.4 million or 6% on an annualized basis, as of June 30, 2014 compared with March 31, 2014 total deposits and increased by $100.5 million or 6% compared with June 30, 2013. End of Period Deposit Balances 06/30/14 03/31/14 06/30/13 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ -2- Results of Operations Highlights – Quarter ended June 30, 2014 Net income for the quarter ended June 30, 2014 totaled $6,687,000 or $0.51 per share, an increase of $382,000, or 6% on a per share basis, from the first quarter of 2014 net income of $6,305,000 or $0.48 per share.Net income for the second quarter of 2014 increased $155,000, or 2%, from the second quarter of 2013 net income of $6,532,000, but declined on a per share basis by $0.01 per share, or approximately 2%, from the $0.52 per share earned during the second quarter of 2013. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Quarter Ended June 30, 2014 Quarter Ended March 31, 2014 Quarter Ended June 30, 2013 Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Assets Federal Funds Sold and Other Short-term Investments $ $
